Citation Nr: 0606126	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for depression, now 
rated 30 percent disabling.

2.  Entitlement to an effective date earlier than August 7, 
2001, for an award of service connection for depression, to 
include a claim of clear and unmistakable error (CUE) in the 
June 1997 rating decision that denied service connection for 
a psychiatric disability, including PTSD.

3.  Timeliness of the appeal of a claim for an increased 
rating for a lumbar spine disability, now rated 40 percent 
disabling.

4.  Timeliness of the appeal of a claim for entitlement to an 
effective date earlier than August 7, 2001, for the award of 
a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU rating).


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.
WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1972 and from September 1990 to July 1991, as well 
as additional active duty for training in 1961.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that awarded service connection and a 30 percent 
rating for depression (secondary to a service-connected 
lumbar spine disability), effective August 7, 2001.  The 
appeal also arises from a March 2003 RO decision that awarded 
a TDIU rating effective October 2, 2002.  In January 2004, 
the RO granted an earlier effective date of August 7, 2001, 
for the TDIU rating; denied an increase in the 40 percent 
rating assigned to a service-connected lumbar spine 
disability (herniated disc, L4-5, with traumatic arthritis); 
and found no clear and unmistakable error (CUE) in a June 9, 
1997, rating decision that had denied service connection for 
a psychiatric disorder, including PTSD.  The veteran 
testified before the Board at a hearing held in November 
2005.

At the November 2005 hearing before the Board, the veteran 
appears to have raised additional claims for: service 
connection for a cervical spine disability and for a thoracic 
spine disability.  The Board refers these matters to the RO 
for its consideration in the first instance, as appropriate.  

The issues of the timeliness of the appeal of the claim for 
an increased rating for a lumbar spine disability (now rated 
40 percent) and for an effective date earlier than August 7, 
2001, for the award of a TDIU rating are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric 
disability, including PTSD, in June 1997.  

2.  It is not shown that the correct facts were not before VA 
or that statutory or regulatory provisions extant at that 
time were incorrectly applied in the June 1997 rating 
decision that denied service connection for a psychiatric 
disability, including PTSD, or that there was error that was 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made

3.  The veteran filed a claim for service connection for 
depression on August 7, 2001.  There are no earlier formal or 
informal claims that could serve as a basis for an award of 
service connection for depression.

4.  The veteran's current depression is manifested by 
inability to work, near-continuous - albeit stable - 
depression, hostility, irritability, anger, some memory 
impairment, and the need for ongoing therapy sessions.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 7, 
2001, for an award of service connection for depression have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2005).

2.  There was no CUE in the February 1992 RO rating decision 
that denied service connection for bilateral hearing loss and 
for tinnitus.  38 C.F.R. § 3.105 (2004).

3.  The criteria for a 70 percent rating for depression have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in May 2005;  rating 
decisions in July 2002; a statement of the case in January 
2004; and supplemental statements of the case in May 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

These duties to notify and assist do not apply where CUE is 
claimed, either in Board decisions (see Livesay v. Principi, 
15 Vet. App. 165 (2001)), or in RO decisions (see Parker v. 
Principi, 15 Vet. App. 407 (2002)).  CUE claims are not 
conventional appeals; rather, they are requests for revision 
of previous decisions.  A claim based on CUE is fundamentally 
different from any other kind of action in the VA 
adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179.  Moreover, a litigant has the burden of establishing 
such error on the basis of the evidence then of record.  
Ibid.  However, only part of the veteran's appeal involves 
CUE.  The duties to notify and assist apply to the other 
aspects of this appeal, and even with regard to the CUE 
aspect, the Board finds that VA has notified and assisted the 
veteran to the fullest extent possible.

The Board now turns to the merits of the claims.

I.  Effective date of service connection for depression

The veteran raises several arguments for an effective date 
earlier than August 7, 2001, for the award of service 
connection for depression and he seeks an effective date of 
October 5, 1995.  First, he seeks an earlier effective date 
based on the "effective date" regulations.  See 38 C.F.R. 
§ 3.400 (2005).  Second, he argues that there was clear and 
unmistakable error (CUE ) in a June 1997 rating decision that 
denied service connection for a psychiatric disability, 
including PTSD.  Different considerations apply with respect 
to each argument, but they essentially relate to one matter 
and are part and parcel of the same claim, i.e., for an 
earlier effective date for the award of service connection 
for depression.  Therefore, the Board will treat these 
heretofore separate issues as one unified claim.  Had the 
Board treated these claims separately, that might have raised 
an issue involving the timeliness of the veteran's appeal of 
the CUE issue in that the Board can discern no substantive 
appeal received in a timely fashion that would have perfected 
the appeal of the January 2004 rating decision that addressed 
the CUE claim after the issuance of the relevant statement of 
the case in May 2005.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).

The RO awarded service connection for herniated disc, L4-5 in 
a January 1992 rating decision.

On February 24, 1993, the RO received a claim from the 
veteran, in which he specifically wrote that he wanted to 
"reopen my claim on my service-connected disability of back 
condition" on the ground that his "disability has 
definitely worsened."  

On October 5, 1995, the RO received a claim from the veteran 
in which he sought service connection for a "Psychiatric 
problem incurred as a result of my traumatic experiences in 
Vietnam and as the result of my constant suffering due to my 
service connected back condition."

In a June 9, 1997, rating decision, the RO denied a claim for 
service connection for a psychiatric disability, including 
PTSD.  The rating decision was not limited solely to a 
discussion of PTSD; rather, it addressed psychiatric 
disability in general as well as PTSD in particular.  The RO 
notified the veteran of this decision on June 13, 1997, but 
he did not appeal this decision in a timely fashion, and the 
June 1997 decision thus became final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2005).  

In a claim received on April 8, 1999, the veteran sought 
service connection for PTSD.  The RO properly treated this as 
an application to reopen the claim for service connection for 
PTSD, and in March 2000, the RO denied the application to 
reopen based on the lack of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 2002).  The veteran did not disagree 
with this decision within one year of March 13, 2000, when 
the RO notified him of the decision.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302.

On August 7, 2001, the RO received a claim from the veteran 
for service connection for "depression secondary to my 
service connected back condition."

In a July 8, 2002, rating decision, the RO awarded service 
connection for depression secondary to the service-connected 
lumbar spine disability, effective August 7, 2001.  

Effective date laws and regulations

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 
2002); 38 C.F.R. § 3.400(b) (2005).
 
As noted above, the veteran filed a claim for an increased 
rating for his service-connected depression on August 7, 
2001.  Therefore, as a matter of law, the effective date of 
service connection for depression cannot be earlier than 
August 7, 2001, since the veteran did not file a claim for 
such benefits within one year of separation from service.

The Board has considered whether the veteran's February 1993 
claim for an increased rating for his service-connected back 
disability could be construed as a claim for service 
connection for depression.  However, neither the letter or 
any other indications from the veteran in connection with 
that claim suggested an intent to apply for VA benefits for 
the separate psychiatric condition (depression). 

The veteran and his representative argue that VA should have 
"inferred" a claim for service connection for depression in 
1992 when a VA medical center dismissed the veteran from 
employment.  To date, the Board is unaware of any statute, 
regulation, or caselaw that gives rise to a claim for VA 
benefits when a VA employee is discharged from federal 
employment, even if the basis for the discharge or dismissal 
was somehow related to service or to a service-connected 
disability.  

Regulations allow for the filing of informal claims.  See 38 
C.F.R. § 3.155 (2005).  However, this requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  VA must look to all communications from a 
claimant that may be interpreted as applications or claims -- 
formal and informal -- for benefits and is required to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992).  The veteran did 
file a formal claim for benefits in October 1995, which the 
RO denied in June 1997; that issue is discussed in the 
section below regarding alleged CUE in the June 1997 rating 
decision.  In August 1999, the veteran filed a claim for 
service connection for PTSD, and the RO denied the 
application to reopen the claim based on a lack of new and 
material evidence.  The Board has reviewed the many treatment 
records from 1992 to 2001.  None of them includes any 
expression by the veteran to apply for VA benefits, even when 
there was mention in the treatment records of adjustment 
disorder or depression that was related secondarily to the 
service-connected back disability.

Regulations also provide that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  38 C.F.R. § 3.157(a), (b)(1) (2005).  
However, in order for this regulation to apply, a formal 
claim for pension or compensation must have been previously 
allowed or a formal claim for compensation must have 
previously been disallowed because the service-connected 
disability was not compensable in degree.  At the time of the 
medical treatment at issue, from 1992 to 1994, no such claim 
had ever been denied.  Thus, not even the September 1994 note 
from a VA psychologist or even earlier VA treatment record 
references to a relationship between the back disability and 
a psychiatric condition could act as a claim under 38 C.F.R. 
§ 3.157.

Therefore, the Board can identify no basis for an effective 
date earlier than August 7, 2001, for the award of service 
connection for depression based on the effective date laws 
and regulations.  The Board discusses below the veteran's 
argument that he is entitled to an earlier effective date for 
the award of service connection for depression on the ground 
that a June 1997 rating decision was clearly and unmistakably 
erroneous.  

CUE in June 1997 rating decision that denied
service connection for a psychiatric disability,
including PTSD

The veteran also argues that the June 9, 1997, RO rating 
decision that denied service connection for a psychiatric 
disability, including PTSD, was clearly and unmistakably 
erroneous.  In essence, he argues that the RO erroneously 
adjudicated this claim as one involving solely PTSD, instead 
of a more general claim for a psychiatric disability, which 
would have included depression.  This is another means for 
seeking an earlier effective date for the award of service 
connection for depression. 

Under the provisions of 38 C.F.R. § 3.105(a) (2005), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
However, if the evidence establishes CUE, the prior decision 
will be reversed and amended.

A determination that a prior determination involved CUE 
involves the following three-prong test: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 314 (1992).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. 
App. 40,43-44 (1993). 

A valid claim of CUE requires more than a disagreement as to 
how the facts were weighed or evaluated.  See Crippen v. 
Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how 
the RO evaluated the facts is inadequate to raise the claim 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

CUE must be made on the basis of the law and evidence at the 
time of the decision at issue.  Porter v. Brown, 5 Vet. App. 
233 (1993).

The veteran contends that the RO's failure to assist in the 
development of his claim in connection with the June 1997 
rating decision rendered that decision clearly and 
unmistakably erroneous.  Generally, a failure in the duty to 
assist is not a feasible basis for CUE.  See Caffrey v. 
Brown, 6 Vet. App. 377, 383-84 (1994).  In Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), the United States Court of 
Appeals for the Federal Circuit held that certain failures 
(in that case, the failure to obtain service medical records 
and to notify the veteran of such failure) constituted 
"grave procedural error" that in effect vitiated the 
finality of a prior rating decision.  However, subsequently, 
the Federal Circuit overruled its decision in Hayre.  Cook v. 
Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In overruling 
Hayre, the Federal Circuit emphasized in Cook that a 
purported failure in the duty to assist cannot give rise to 
CUE; nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision.  
Therefore, the veteran's argument based on a failure in the 
duty to assist is unavailing.

However, the veteran also argues that the RO failed to 
consider all of the evidence that was before VA at the time 
of the June 1997 rating decision.

The record shows that in May 1992, the veteran was treated at 
the VA Medical Center in Mountain Home, Tennessee, for 
complaints of anxiety, depression, decreased sleep and weight 
loss that had been present for the past two months.  The 
diagnosis was adjustment disorder with mixed emotional 
features secondary to low back pain and a drastic reduction 
in financial status.

On additional VA evaluation in August 1992, the veteran 
described his bitterness at VA for forcing him to retire 
because of his back problems.  The diagnosis was depression 
and anxiety secondary to chronic pain and job loss.  

The veteran was hospitalized in late July and early August 
1993 for major depression.  He reported being depressed 
because of several events, including his forced retirement 
from VA employment, his medical discharge from military 
service, the loss of his job and the resulting inability to 
provide adequately for his family, family illnesses, and a 
best friend's death.  

According to a September 1, 1994, VA mental health clinic 
progress note, a treating VA psychologist, Kevin J. Sharkey, 
Ph.D., wrote that that veteran had a history of depression 
that was "directly related" to his service-connected spinal 
disability.  

In February 1996, VA received records from the Social 
Security Administration (SSA), including an August 1993 
decision that the veteran was entitled to SSA disability 
benefits as of January 1992 because of severe impairment of 
his back.  

The veteran underwent a VA PTSD examination in June 1996.  
The examiner noted that the veteran had been diagnosed 
previously with an adjustment disorder of adult life 
manifested by depression as well as with a major depressive 
disorder and dysthymic disorder.  The examiner opined that 
based on the findings of a mental status examination, "it is 
impossible to ascribe a specific psychiatric diagnosis to" 
the veteran.  He deferred any diagnosis and indicated that he 
needed to rule out PTSD, cognitive dysfunction, and 
depression.  The examiner also specified that "to arrive at 
a more definitive diagnosis I am hereby requesting the 
performance of neuropsychological tests. . ."  The examiner 
stated that "the purpose of these tests would be to define 
any specific amnestic disorder that the patient may be 
experiencing and to document the presence of a cognitive 
deficit, depression, or the possibility that he may be 
suffering from atypical variant of [PTSD]."  Incidentally, 
the GAF scale score was 40.

Several days later in June 1996, the veteran underwent a VA 
neuropsychological examination, as a result of the 
recommendation of the recent VA examination.  The examiner 
noted that the veteran had been treated as an inpatient and 
as an outpatient for depression and dysthymic disorder.  The 
examiner felt that the veteran's memory problems were 
emotional in nature and not due to higher cortical function 
deficit.  He stated that the veteran was chronically 
depressed and very susceptible to depressive symptomatology 
that interfered with his concentration and memory.  Also, 
given the veteran's emotional constriction and rigid 
personality style, he was very vulnerable to conversion 
phenomenon and/or secondary gains; this appeared to make him 
susceptible to the kind of dramatic, global memory 
difficulties seen on examinations.  The examiner stated that 
he could not address whether the veteran had some unusual 
variant of PTSD because of the veteran's inability to provide 
information about his Vietnam experiences.  However, his 
history and personality suggested susceptibility to traumatic 
experiences, dissociative episodes, impaired sense of self, 
and other signs and symptoms seen in persons with PTSD.  

A non-VA psychologist, Elaine M. Tripi, Ph.D., CRC examined 
the veteran in July 2004 and concluded that he had severe 
major depression, with severe symptoms.  She noted that the 
veteran had developed significant depression after losing his 
job at a VA medical center in 1991 and that he had had a 
breakdown in 1993 that clearly indicated he was depressed 
because of his back and inability to support his family.  Dr. 
Tripi also concluded that "a clear and unmistakable error 
has been made in regard to the onset of this gentleman's 
mental disorders as it is secondary to his service connected 
problems.  His basic mental state has not significantly 
changed since the original diagnosis was made in 1994."  She 
also opined that the veteran was not a viable rehabilitation 
candidate and was not employable.  

On the basis of this evidence, the Board cannot conclude that 
the June 1997 RO decision was clearly and unmistakably 
erroneous.  While there were references in the treatment 
records to a relationship between the veteran's disorder and 
his service-connected lumbar spine disability, the 
examinations conducted in 1996 were unable to provide any 
nexus between the two conditions.  The veteran argues that 
the 1996 VA examinations were inadequate.  However, the 
examinations were not limited in any scope.  While the first 
VA examination from June 1996 was characterized as a "PTSD 
examination," the examiner explicitly discussed the need to 
consider the possibility of non-PTSD (as well as PTSD) 
diagnoses.  Indeed, the second VA examination from June 1996 
was characterized as a broader neuropsychological 
examination.  That examination discussed the veteran's 
depression in detail.  However, it did not discuss the 
possibility of any relationship between the depression and 
the chronic pain from the veteran's service-connected lumbar 
spine disability.  Presented with this evidence, the Board 
cannot say that the RO's June 1997 rating decision that 
denied service connection for a psychiatric disability, 
including PTSD, was clearly and unmistakably erroneous.  
Simply put, the RO engaged in a weighing of the evidence: on 
the one had, there were some favorable treatment records, 
while on the other hand, the detailed examinations did not 
provide linkage between the depression and the lumbar spine 
disability.

The Board notes Dr. Tripi's July 2004 comment that "a clear 
and unmistakable error has been made in regard to the onset 
of this gentleman's mental disorders as it is secondary to 
his service connected problems.  His basic mental state has 
not significantly changed since the original diagnosis was 
made in 1994."  This evidence was not before VA at the time 
of the June 1997 RO rating decision.  See Porter, supra.  
Moreover, Dr. Tripi's comment involved an interpretation or 
weighing of the evidence; CUE does not attach to a rating 
decision that involves a weighing of the evidence, such as 
the June 1997 RO rating decision in this case.

VA must give a sympathetic reading to a veteran's filings by 
determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  VA's General 
Counsel has issued binding guidance:

In deciding whether there was CUE in a final VA 
decision based upon an allegation that VA failed 
to recognize an earlier claim, the RO or Board 
should determine whether, construing the pleadings 
at issue in the veteran's favor, it is obvious and 
undebatable that there was an error in the 
decision and that the error clearly affected the 
outcome.

VAOPGCPREC 4-2004, 7 (May 28, 2004), 69 Fed. Reg.59988 (2004) 
(superseding VAOPGCPREC 12-2001 (July 6, 2001)); see also 38 
C.F.R. § 19.5 (2004) (the Board is bound by, in part, 
precedent opinions of VA's General Counsel).

However, in this case, the Board finds that the RO's June 
1997 rating decision did in fact encompass a claim for 
service connection for depression.  The RO specifically 
phrased the issue as one for service connection for a 
psychiatric disability to include PTSD, and its discussion of 
the evidence and analysis evinces adjudication of the more 
general issue.  Thus, the June 1997 rating decision did not 
fail to recognize a claim for service connection for 
depression.  On the contrary, that rating decision addressed 
all possible psychiatric disabilities; this also encompassed 
a claim for service connection for depression as secondary to 
the service-connected lumbar spine disability.  Thus, there 
was no CUE in the June 1997 on the grounds that VA did not 
adjudicate a claim for service connection for depression 
then.  

In sum, the Board concludes that the June 1997 RO decision 
that denied service connection for a psychiatric disability, 
including PTSD, was not clearly erroneous.

II.  Increased rating for depression

The veteran seeks a higher rating for service-connected 
depression.  The veteran and his representative have raised 
several arguments, including arguments of clear and 
unmistakable error (CUE) in the July 2002 RO rating decision 
that awarded service connection and the 30 percent rating for 
depression.  It appears that the representative argues CUE in 
the July 2002 rating decision with respect to its having 
awarded the 30 percent rating for depression based on his 
reading of a regulation, 38 C.F.R. § 3.104(a) (2005).  The 
decision of a rating agency or other agency of original 
jurisdiction is final and binding under 38 C.F.R. § 3.104(a) 
(2005); such final and binding decisions are subject to 
revision on the basis of CUE under 38 C.F.R. § 3.105(a) 
(2005).  However, the decision of a rating agency or other 
agency of original jurisdiction is final and binding only as 
to all field offices of VA as to conclusions based on the 
evidence in the file at the time VA issues written 
notification under 38 U.S.C.A. § 5104 (West 2002).  The RO 
rating decision is not final and binding as to "duly 
constituted appellate authorities, " such as the Board.  
38 C.F.R. § 3.104(a); see 38 U.S.C.A. § 7104(a) (West 2002).  
In actuality, the veteran's arguments regarding the rating 
for his service-connected depression and the claim of CUE in 
the July 2002 rating decision that awarded 30 percent rating 
for the depression are the same issue: a claim for a rating 
higher than 30 percent for the service-connected depression.  
To clarify this confusion, the issue will be more succinctly 
rephrased as entitlement to an increased rating for 
depression, now rated 30 percent disabling.  There is no need 
to discuss CUE in the July 2002 rating decision with respect 
to the issue of the appropriate disability rating for 
depression.  The following analysis governs and fully 
encompasses the veteran's arguments. 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2005).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the rating initially assigned for his 
disability, the Board must consider entitlement to "staged" 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

Under the rating criteria that have been in effect since 
November 7, 1996, a 30 percent rating is warranted for a 
mental disorder (including major depressive disorder) when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, Diagnostic Code (DC) 9434 (2005).  The psychiatric 
symptoms discussed above are not exclusive; they are examples 
of typical symptoms for the listed percentage ratings.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The veteran continued to be treated for major depression from 
the mid- and late 1990s to 2002.  April 1999 progress notes 
reflected no active psychopathology.   But most records 
indicated that his condition was stable and he was generally 
in mildly to moderately depressed mood and in moderate 
anxiety.  However, he also was occasionally disruptive, 
angry, and impulsively hostile.  He indicated that his 
medications seemed to help.  

Dr. Sharkey wrote in January 2002 that he had known the 
veteran for over three years.  He indicated that the veteran 
was not exaggerating his condition for attention-seeking or 
other underlying motive.  The psychologist stated that the 
veteran was very disheartened by pain related to his back 
condition and by "the ensuing realization that he cannot 
work for his living."  The psychologist also noted that the 
veteran often was unable to perform many of the meaningful 
non-work activities in his life, such as driving and 
woodworking, without physical pain.  His loss of his physical 
abilities had been producing more depressive symptoms, 
including frequent sadness, poor sleep, decreased motivation 
and interest, impaired concentration and memory, guilt 
feeling over being non-productive, irritability, and low 
self-worth.  Although there also were family-related problems 
that prompted some of his current depression, Dr. Sharkey 
believed that the loss of function due to the veteran's back 
condition was a major contributor to all of the depressive 
symptoms.  The psychologist concluded that the chronic pain 
from the veteran's service-connected disability had 
increasingly reduced the veteran's functioning, which in turn 
had been a key underlying factor in his ongoing major 
depressive disorder.  He was concerned about the risk of 
worsening depression with age and worsening spinal 
disability.

On VA mental disorders examination in June 2002, the examiner 
noted that treatments had resulted in some improvement in the 
veteran's condition.  His affect was constricted and he was 
both depressed an anxious.  He had chronic passive suicidal 
ideation.  Other depressive symptoms included increased 
appetite, early and middle insomnia, impaired attention, 
concentration, and memory, low energy level, decreased 
enjoyment level, tearfulness, and feelings of worthlessness 
and hopelessness.  He did not have ritualistic behavior or 
panic attacks, but he had generalized anxiety with excessive 
worry, headaches, muscle tension and spasms, and occasional 
restlessness.  Judgment was generally intact, and insight was 
apparent.  Short-term recall was mildly impaired.  The GAF 
scale score was currently 55 and 57 in the past year.  The 
examiner clarified that the condition was moderately severe.  
Impairment was both social and vocational.  When he lost his 
job, he also lost his primary coping mechanism.

In December 2002, he had normal range of mood.  However, he 
did report concentration problems that appeared to be 
secondary to poor sleep.  

VA outpatient medical records from 2003 to 2005 continue to 
show treatment for depression.  His depression and anxiety 
ranged from mild to moderate severity in various treatment 
records from 2003 to 2005.  

On examination in January 2003, the veteran's GAF scale score 
was 55.  He was moderately depressed with some mild distress 
in February 2003.  In March 2003, he was mildly depressed, 
but with an improved mood.  However, he was also fatigued and 
dozed off during therapy sessions.  

In May 2003, the veteran reported increased irritability.  On 
evaluation in June 2003, he reported feeling better since a 
medication change; he reported having crying spells and 
feeling hopeless and helpless.  Other than an "OK" affect, 
there were no problems with language, speech, memory, 
insight, judgment, or thought content.  The GAF scale score 
for recurrent, unspecified major depression was 55.  

On VA mental disorders examination in October 2003, the 
examiner noted that the veteran's presentation was very 
agitated, highly dramatic, and disorganized and almost 
incoherent at first and thus posed a significant challenge 
for eliciting reliable information.  The veteran wept 
sporadically throughout the evaluation.  Since his last 
examination, symptoms had not drastically changed.  He had 
sustained depressed mood on a daily basis; irritability was 
still intact.  He also mentioned cognitive defects, such as 
concentration, memory, and attention.  The examiner commented 
that the cognitive defects appeared to be related to 
affective personal style factors more than an organic 
impairment.  He had poor self-esteem, anhedonia, disrupted 
sleep patterns, and well-delineated psychomotor agitation.  
He demonstrated anger, mistrust, and suspicion.  He also 
demonstrated a predisposition for overreacting to real and/or 
potential illnesses or somatization.  The examiner commented 
that employment was no longer an option.  However, he still 
attended church and occasionally ate at restaurants with his 
spouse.  He had increased dysfunction with regard to 
maintenance of his property.  He felt increasingly estranged 
from his grandchildren.  However, he felt that his 
relationship with two of his children was good.  Socially, he 
had recently been on a trip to Mexico; the trip had been 
religiously sponsored with a focus on mission work.  He 
stated that he had enjoyed that trip, but that he could not 
wait to return home.

Mental status examination revealed labile and intense affect 
with feelings of helplessness, worthlessness, and personal 
inadequacy.  He passively endorsed suicidal ideation, but not 
while his wife was alive.  With some spousal assistance, he 
could maintain personal hygiene and other basic activities of 
daily living.  Contrary to the veteran's presentation, memory 
loss was not an insurmountable problem during the 
examination.  There was no obsessive or ritualistic behavior.  
Speech was intermittently tangential, but not deviant or 
obscure.  Depressed mood and situational anxiety were well 
established.  Impulse control problems were restricted to 
verbalizations, not behavior.  Sleep impairment was 
documented.  The examiner opined that the veteran had 
recurrent chronic depression of moderate severity that 
appeared to be secondary to a chronic disabling medical 
problem of some years' duration.  The examiner also commented 
that aging and other future illnesses would add further to 
general emotional malaise and melancholic outlook.  The 
examiner concluded that the veteran was officially disabled 
and unemployable with a moderate degree of social impairment.  
The GAF scale score was 56.  

In December 2003 and January 2004, he was in stable condition 
with moderately depressed mood, but with no evidence of 
diminished functioning.  In March 2004, he exhibited an 
increase  in his depression symptoms.  But in April 2004, he 
was described as being euthymic, which was noted as being 
unusual for this typically depressed patient.  In June 2004, 
his GAF scale score was 55.  

A non-VA psychologist, Elaine M. Tripi, Ph.D., CRC examined 
the veteran in July 2004 and concluded that he had severe 
major depression, with severe symptoms related to 
irritability, poor memory, loss of interest and pleasure, 
poor concentration, significant weight gain, and depression.  
The GAF scale score was 40; according to an attachment to the 
report, this score reflected "[s]ome impairment in reality 
testing or communication (e.g., speech at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work . . .)"  Dr. Tripi also believed that 
the veteran had PTSD due to military service traumas 
discussed during the evaluation, but she cautioned that he 
had not been fully evaluated for PTSD.  

On VA mental disorders examination in August 2004, the 
veteran reported feeling depressed, hopeless, and worthless, 
with decreased energy and occasional crying spells.  He 
stated that he did not sleep.  He also reported having 
nightmares of time spent in Vietnam during the Vietnam War.  
He occasionally became violent at nighttime, and he had 
problems in crowded places with people.  He denied any 
suicidal or homicidal ideations.  On mental status 
examination, he was casually dressed and appropriately 
groomed, without tics or mannerisms.  Speech was slightly 
slow in rate and low in tone.  He was guarded at first, but 
he then became cooperative.  The veteran's description of 
severe depression was consistent with overall affect, which 
was constricted and depressed.  Intelligence was average.  He 
denied suicidal or homicidal plans or thoughts, but he 
reported having paranoid ideations especially in crowded 
places.  He reported having symptoms of panic attacks.  He 
denied impulse control problems.  Thought processes were 
goal-directed, logical, and coherent.  There was no sign of 
psychosis.  Judgment was intact, and insight was apparent.  
Remote memory was grossly intact, and short-term recall was 
fair.  Diagnoses were major depressive disorder and anxiety 
disorder, not otherwise specified.  His symptoms had worsened 
since losing his job.  The examiner stated that the condition 
was moderate and recurrent.  The examiner identified moderate 
to severe social and occupational impairment.  The GAF scale 
score was 52.  The examiner felt that major depression 
accounted for the majority of the veteran's social and 
occupational dysfunction.  The examiner also commented that 
while the veteran reported some symptoms of PTSD, he did not 
fit the full criteria for PTSD.  

In September 2004, after a possible extra dose of medication, 
the veteran appeared drowsy and confused.  He also stated 
that his treatment notes did not reflect the true severity of 
his condition.  On evaluation in September 2004, the veteran 
stated that he had been depressed "a lot" and that he would 
sleep several hours per day; he also had been having 
nightmares and would wake up in cold sweats.  He was alert 
and oriented, with good interaction during the interview.  
There were no identified problems in language or speech, and 
thought process was coherent, with no hallucinations or 
delusions in thought content.  His mood was euthymic; affect 
was bright.  Insight and judgment were fair.  Memory was 
intact.  The diagnosis was recurrent, unspecified major 
depression with a GAF scale score of 55.  

A clinical psychologist (Kevin J. Sharkey, Ph.D.) described 
the veteran's mood as stable and moderately depressed in 
November 2004.  He described the veteran's mood as being 
stable and mildly depressed, but in no acute distress, in 
late 2004 and throughout 2005.  

Thus, this evidence suggests stability to the veteran's 
service-connected depression, ranging from mild to moderate, 
as described in most of the ongoing outpatient treatment 
records throughout the years since the veteran filed his 
claim for an increased rating.  Indeed, GAF scale scores were 
generally 55 or slightly higher.  

However, there is a substantial amount of evidence that 
suggests a greater degree of disability.  For instance, the 
VA mental disorders examination of October 2003 set forth a 
GAF scale score of 56 and moderate social impairment, but it 
also indicated that the veteran was officially disabled and 
unemployable.  Moreover, a non-VA psychologist, Dr. Tripi, 
concluded in July 2004 that the veteran had severe major 
depression, with severe symptoms related to irritability, 
poor memory, loss of interest and pleasure, poor 
concentration, significant weight gain, and depression; the 
GAF scale score at that time was 40.  In addition, a 
subsequent VA examination from August 2004 identified 
moderate to severe social and occupational impairment and a 
GAF scale score of 52.  This indicates that the veteran has 
certainly more than occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, which is the basis for a 30 percent rating under DC  
9434.  In light of the findings by competent medical 
professionals, the Board concludes that an increased rating 
is warranted for the veteran's service-connected major 
depression.

As noted above, a 50 percent rating is warranted when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The veteran's psychiatric disability presents a complicated 
and not necessarily straightforward picture.  He has 
exhibited some short-term memory and concentration problems 
because of his depression.  Suicidal ideation was 
occasionally referenced.  But he generally lacks symptoms 
such as obsessional rituals; intermittently illogical, 
obscure, or irrelevant speech; spatial disorientation; and 
neglect of personal appearance due to the psychiatric 
disability.  However, he has exhibited near-continuous 
depression that examiners have found to affect his ability to 
function independently, appropriately, and effectively.  On 
the other hand, despite statements that he has problems in 
crowded places, the veteran has demonstrated an ability for 
social interaction, both with family members and with non-
family members.  Indeed, the evidence indicates that the 
veteran even went on a church-sponsored trip to Mexico 
recently with a focus on mission work; although he said that 
he could not wait to return home, he also said that he 
enjoyed the trip.  He also eats out with his spouse at 
restaurants and lives with several family members.  While he 
has stated that some of his grandchildren do not interact 
with him as much because of his psychiatric condition, he has 
not suggested that he avoids contact with them.  
Nevertheless, in light of the demonstrable interference with 
the veteran's occupational functioning as well as the 
evidence of mood and some memory impairment, coupled with the 
veteran's hostility, irritability, and ongoing psychiatric 
therapy sessions, the Board concludes that his psychiatric 
disability picture more nearly approximates the criteria for 
a 70 percent rating under 38 C.F.R. § 4.130, DC 9434.  See 
also Fenderson, supra (discussing applicability of "staged 
ratings").

The Board notes in closing that the veteran definitely does 
not have any of the symptoms necessary for a 100 percent 
rating, such as total occupational or social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place, or memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411.  


ORDER

Entitlement to an effective date earlier than August 7, 2001, 
for the award of service connection for depression, including 
on the basis of CUE in a June 1997 rating decision that 
denied service connection for a psychiatric disability 
(including PTSD), is denied.

A 70 percent rating for depression is granted.


REMAND

The Board must remand the remaining claims in this appeal for 
consideration of whether the veteran has appealed those 
decisions in a timely fashion.

In a January 2004 decision, the RO granted an earlier 
effective date of August 7, 2001, for an award of a TDIU 
rating (for which the effective date had been October 2, 
2002); and denied a claim for an increase in a 40 percent 
rating for a lumbar spine disability (herniated disc, L4-5, 
with traumatic arthritis).  The RO notified the veteran of 
the decision on February 9, 2004.    

In April 2004, the veteran filed a notice of disagreement as 
to this decision. 

In May 2005, the RO issued the veteran a statement of the 
case (SOC) pertaining to these issues.  

Thereafter, it does not appear that the veteran or his 
representative perfected the appeal of these issues in a 
timely fashion.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200, 20.202, 20.302 (2005).  The next 
reference to these issues by the veteran or his 
representative was in the official transcript of the 
veteran's November 2005 hearing before the Board.  

The Board will remand these claims to afford the veteran and 
his representative an opportunity to address whether his 
appeals of the lumbar spine rating claim and the TDIU 
effective date claim are timely.

Accordingly, the Board REMANDS the case for the following 
actions:

Adjudicate the issue of the timeliness 
of the appeal of the claim for an 
increased rating for a lumbar spine 
disability (now rated 40 percent) and 
the timeliness of the appeal of the 
claim for entitlement to an effective 
date earlier than August 7, 2001, for 
the award of a TDIU rating.  If either 
decision is adverse to the veteran, 
provide him and his representative with 
a supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  If the decision on the 
timeliness of these two appeals is 
adverse to the veteran, also inform him 
of the requirement that he must perfect 
his appeal of these issues in a timely 
fashion.  Thereafter, return the case to 
the Board for its review, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO must 
treat these claims expeditiously.  Claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


